Citation Nr: 1624317	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-00 425A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for migraines secondary to head trauma.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD)/gastritis, to include as secondary to an acquired psychiatric disorder.  

4.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include panic disorder with agoraphobia. 

5.  Entitlement to service connection for PTSD. 

6.  Entitlement to service connection for residuals of a fractured nose to include sinusitis.

7.  Entitlement to service connection for a low back disability. 

8.  Entitlement to service connection for bilateral carpal tunnel syndrome.

9.  Entitlement to service connection for right knee trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to September 1973 and April 1979 to September 1982.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal with respect to the claim for service connection for a psychiatric disability has been recharacterized and bifurcated as set forth on the title page to reflect the psychiatric diagnosis linked to service by a VA mental health professional discussed below and the contentions otherwise by the Veteran.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claim).  In addition, the claims for service connection for sinusitis and a fractured nose have been consolidated for the purposes of adjudicative economy given the nature of the medical evidence of record as described below.  

In addition, given the assertions of the Veteran with regard to the etiology of his GERD/gastritis and the fact that service connection for an acquired psychiatric disorder will be granted herein, the claim for service for the claimed gastrointestinal disability has been expanded to include entailment on a secondary basis.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).

In July 2015, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2014).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 
 
The withdrawal of the appeal with respect to the claim for service connection for bilateral carpal tunnel syndrome and decisions with respect to the matters of entitlement to service connection for migraines, panic disorder with agoraphobia, and residuals of a fractured nosed to include chronic sinusitis are set forth below.  The remaining issues on appeal addressed in the REMAND portion of the decision below require additional development and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  At his July 2015 hearing, the Veteran requested a withdrawal of his appeal with respect to the claim for service connection for bilateral carpal tunnel syndrome.

2.  A VA physician has linked migraine headaches to service, and resolving all reasonable doubt in the Veteran's favor, his migraine headaches are etiologically related to service. 

3.  A VA mental health professional has related panic disorder with agoraphobia to service, and resolving all reasonable doubt in the Veteran's favor, such psychiatric disability is etiologically related to service.  

4.  A VA physician has linked residuals of a fractured nose to include sinusitis to service, and resolving all reasonable doubt in the Veteran's favor, such disability is etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran with respect to the claim for service connection for bilateral carpal tunnel syndrome have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for migraine headaches are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for panic disorder with agoraphobia are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for residuals of a fractured nose to include sinusitis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Carpal Tunnel Syndrome

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal with respect to the claim for service connection for bilateral carpal tunnel syndrome at the July 2015 hearing before the undersigned.  Accordingly, the Board does not have jurisdiction to review this aspect of the appeal, and the claim for service connection for bilateral carpal tunnel syndrome is dismissed.

II.  Migraine headaches, Acquired Psychiatric Disorder other than PTSD, Residuals of a Fractured Nose to include Sinusitis

In view of the favorable outcomes of the claims for service connections adjudicated herein, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014) need not be discussed with respect to such claims. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U. S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran, to include in sworn testimony to the undersigned, has asserted that he has had continuing problems with migraine headaches, a psychiatric disorder, and residuals of a nasal fracture to include sinusitis from service to the present time as a result of being struck in the head during an incident that incurred during his first period of duty as a military policeman involving quelling a violent uprising by a Marine Corp unit that, as reported by the Veteran, did not want to be assigned to duty in Vietnam.  Clearly, the very nature of such an incident might preclude definitive verification; however, the record does reflect some corroborating evidence of his possible involvement in such an incident in the form of a commendation to the Veteran in May 1972 for meritorious service in a confrontation with "volatile dissident groups."  

First with respect to migraine headaches, at a May 2012 VA examination, the Veteran reported the same history he did in sworn testimony to the undersigned with respect to being struck in the head during the uprising during his first period of service, and the examiner found in light of this history that it was at least as likely as not that the Veteran's migraine headaches were related to service.   

With respect to a psychiatric disability, there is corroboration of the Veteran's account of continuing psychiatric problems from service to the present time in the form of a statement received from the Veteran's wife in April 2014, who attested therein to witnessing the Veteran display such manifestations as distrust of others, sleeping problems, hypervigilance, avoidance of others, and "survivalist behavior."  A VA mental health professional diagnosed the Veteran with panic disorder with agoraphobia following a May 2012 VA examination, and this examiner found that this psychiatric disability was "more likely than not associated with events that transpired while in the military."  

Finally with respect to sinusitis and residuals of a nasals fracture, at a May 2012 VA examination, the Veteran again recounted to the examiner the incident during service that involved being struck in the face, and the physician found that it was at least as likely as not that the Veteran sustained significant nasal trauma during service with resultant sinusitis.  

Notwithstanding the additional development necessary to document the nature of the Veteran's service that will be requested in the Remand below, there is some official service department verification, as set forth above, of the incident alleged during the Veteran's first period of service involving a dissident uprising.  There is also corroboration of the Veteran's assertions as to continuity of psychiatric problems from service to the present time by the Veteran's wife.  In short, the Board finds the assertions by the Veteran of continuity of symptomatology associated with migraine headaches, psychiatric problems, and residuals of a nasal fracture to include sinusitis from service to the present time to be credible.  The Board also finds credible the Veteran's explanation for the lack of definitive in-service documentation of the disabilities at issue; namely, that the nature of his service precluded regular visits to sick call.  Also credible to the undersigned was his testimony with respect to self-treatment during service, and his testimony as to such self-treatment by the Veteran for the year following service also provides a credible explanation for the lack of clinical documentation of continuity of symptomatology.  

The undersigned also finds that the Veteran is competent to report having headaches, psychiatric problems, and sinus problems from service to the present time.  See Charles, supra.  As such, and in light of the positive nexus opinions following the May 2012 VA examinations linking these conditions to service, the Board resolves all reasonable doubt in favor of the Veteran and finds that service connection for migraine headaches, panic disorder with agoraphobia, and residuals of a fractured nose to include sinusitis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

The appeal with respect to the claim for service connection for bilateral carpal tunnel syndrome is dismissed. 

Service connection for migraine headaches is granted.

Service connection for panic disorder with agoraphobia is granted. 

Service connection for residuals of a fractured nose to include sinusitis is granted. 

REMAND

While the Board regrets the further delay in the adjudication of such claims, it finds that a remand of the claims remaining on appeal is required to fulfill the duty to assist and to ensure due process to the Veteran with respect to these claims.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

In addition to stressors associated with the incident involving a dissident Marine Corp  unit during his first period of service, the Veteran has asserted various additional stressors associated with undercover work; in particular, during his second period of service when he was tasked with investigating drug and prostitution rings at a naval base.  As such, the AOJ will be requested to conduct efforts to include, as appropriate, contacting the Naval Intelligence Service or U.S. Special Operations Command to determine if there exist any personnel files pertaining to the Veteran not currently of record that might assist in documenting these stressors.    

Also with regard to the stressors referenced by the Veteran at the hearing before the undersigned, testimony from the Veteran indicates that at the May 2012 VA psychiatric examination-which resulted in a conclusion that the complete criteria for a diagnosis of PTSD were not-the Veteran did not provide much detail as to these stressors to the examiner, and he asserted that the examination was otherwise rather cursory.  Review of the reports from this examination by the undersigned confirms the need for another VA examination to fully consider the Veteran's stressors to determine if he meets the criteria for a diagnosis of PTSD.  See Barr v Nicholson, 21 Vet. App. 303, 311 12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

With respect to cervical spine, low back, and right knee disabilities, the clinical record establishes post service/current disability associated with each of these conditions, and the Veteran asserts that he sustained these disabilities due to lifting an airplane that crashed at Whiting Air Field when rescuing the pilot during his second period of service.  The Center for Unit Records Research (CURR) has verified aircraft crashes at the Whiting Air Field during the period of time the Veteran is documented to have served at this facility.  Given such documentation, and as the Veteran otherwise has presented credible testimony, to include with respect to the reasons why he could not feasibly be treated for these disabilities during service given the nature of his duties therein, the Board finds that VA examinations that include opinions as to whether the Veteran has a current cervical spine, low back, or right knee disability as a result of service are necessary to fulfill the duty to assist.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

While the Board recognizes that the Veteran was afforded a VA examination of his right knee in May 2012, as the negative opinion following this examination was almost entirely based on a finding of a lack of sufficient clinical evidence during service and the years immediately thereafter, without specific consideration of the credible and competent assertions as to continuity of right knee symptomatology from service to the present time, this examination is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, another examination of the right knee is required in order to ensure that this case withstands judicial review.  Barr, supra.  Moreover, as the development with respect to obtaining additional records requested below could potentially reveal clinical evidence demonstrating right knee pathology in years more proximate to service, reliance on the opinion following the May 2012 VA examination of the right knee would be premature.  

With respect to the claim for service connection for GERD/gastritis, the record reflects post service/current disability associated with this condition, and the Veteran has presented credible lay testimony-with consideration of the fact that there is some official service department verification of the stressful nature of the Veteran's service currently of record-asserting that his gastrointestinal problems are related to the stress of his military service.  As such, a VA examination that includes an opinion as to whether the Veteran has GERD or any other current gastrointestinal disorder that is etiologically related to the acquired psychiatric disorder for which service connection was granted by the decision above, or is otherwise directly to service, is necessary to fulfill the duty to assist with respect to the claim for service connection for GERD/gastritis.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, supra. 

Finally, testimony to the undersigned suggests the possibility of the existence (to the extent such were not destroyed during Hurricane Katrina) of additional private treatment records-to include records from Drs. Newcomb and Lizana dated prior to 2007-that may be pertinent to one or more of the claims remaining on appeal.  As such, the AOJ will be asked to conduct the appropriate efforts to obtain any additional pertinent private treatment records that may be available.  The AOJ will also be requested to obtain updated VA clinical records, dated at the time of this writing through January 2014.  Finally, the AOJ will be directed to obtain all records pertaining to a workman's compensation claim filed by the Veteran through the State of Louisiana referenced at the hearing before the undersigned.   

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA or private records of medical treatment-to include that provided prior to 2004 by Drs. James Newcomb and Robert Lizana dated prior to 2007-not currently of record should be obtained and associated with the record.  

2.  Obtain all records pertaining to a worker's compensation claim filed by the Veteran through the State of Louisiana.  

3.  Send a request to the Naval Intelligence Service, the VA liaison at the U.S. Special Operations Command, or any other relevant repository of records and obtain any additional personnel records of the Veteran that may be available.  If classified records exist but due to their classification cannot be released to VA, this information should be provided to the Veteran.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c), and give him an opportunity to respond.

4.  Upon completion of the above, schedule the Veteran for a VA examination to be conducted by a different VA mental health professional than the one who conducted the May 2012 VA examination to determine whether the criteria for a diagnosis of PTSD are met.  The electronic record and a copy of this remand must be made available to the examiner for review.  Following an interview and examination of the Veteran-who, to the extent he feels comfortable doing so, should provide a complete description of in-service stressors-the examiner should state whether the criteria for a diagnosis of PTSD under the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association are met.  If the examiner finds that the Veteran meets the criteria for a PTSD diagnosis, he/she should specifically identify which stressors are linked to the PTSD diagnosis.  

If an acquired psychiatric disorder other than PTSD is diagnosed, for each such diagnosis, then the examiner or other appropriate clinician should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that this disability had its onset during active service or is otherwise related to service. A complete rationale should be given for all opinions and conclusions expressed.  As service connection has been granted for panic disorder with agoraphobia, these disorders need not be discussed other than to comment on whether any diagnosed psychiatric disorder was caused OR (b) is aggravated (worsened beyond natural progression) by his service-connected panic disorder with agoraphobia. If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. caused or aggravated any diagnosed psychiatric disorder beyond its natural progression

5.  Also upon completion of the record development requested above, arrange for VA examinations to address the claims for service connection for cervical spine, low back, and right knee disabilities and GERD/gastritis.  The record, to include a copy of this remand, should be made available to and reviewed by each examiner, and opinions as follows are requested:  

a) Is it at least as likely as not that a cervical spine, low back, or right knee disability is etiologically related to service, to include (the occurrence of which should be presumed for the purposes of these opinions) moving an airplane while rescuing a pilot?  
  
b) Is it at least as likely as not that the Veteran developed arthritis of the cervical spine, low back, or right knee to a compensable degree within one year of service?

c) Is it at least as likely as not that a gastrointestinal disability to include GERD or gastritis is etiologically related to service or that the Veteran's panic disorder with agoraphobia caused or aggravated such disability? 

The rationale for each opinion offered should be provided.

6.  After completion of the above, the AOJ is to readjudicate the claims that have been remanded.  To the extent that any such claim is denied, the AOJ should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


